DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, disaccharide, trehalose, siRNA, and ethanol in the reply filed on 8/17/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 23, 25, 28, 31, 32, 34, 37, 38, and 46-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowe et al. (US 2004/0265293 A1), in view of Gresele et al. (WO 2014/118817 A2), Bannai et al. (Transfusion, 25, 1, 1985, 57-59), and Fitzpatrick et al. (Transfusion, 2013, 53, 100S-106S).
Crowe et al. teach a dehydrated composition that includes freeze-dried platelets. The platelets are loaded with trehalose which preserves biological properties during freeze-drying and rehydration (abstract). Therefore, it was known to utilize trehalose in combination with freeze-dried platelets with expectation of preservation as taught by Crowe et al.
Crowe et al. teach that the trehalose loading is conducted at a temperature of from greater than about 25.degree. C. to less than about 40.degree. C., most preferably at 37.degree. C., with the loading solution having trehalose in an amount from about 10 mM to about 50 mM. These freeze-dried platelets are substantially shelf-stable and are rehydratable so as to have a normal response to an agonist, for example, thrombin, with virtually all of the platelets participating in clot formation within about three minutes at 37.degree. C (abstract).
Crowe et al. recites a method of preparing loaded platelets comprising treating platelets with an agent at a temperature greater than about 25°C (claim 41).  The trehalose is up to 50mM [0014] and is loaded for 30 minutes [0073].
Crowe et al. teaches: [0002] The present invention generally relates to the therapeutic uses of blood platelets, and more particularly to manipulations or modifications of platelets, such as in preparing freeze-dried compositions that can be rehydrated at the time of application and which when rehydrated have a normal response to thrombin and other agonists with respect to that of fresh platelets. The inventive compositions are useful in applications such as transfusion therapy, as hemostasis aids and for drug delivery.
Crowe et al. teaches:  [0011] Accordingly, a need exists for the effective and efficient preservation of platelets such that they maintain, or preserve, their biological properties, particularly their response to platelet agonists such as thrombin, and which can be practiced on a large, commercially feasible scale. Further, it would also be useful to expand the types of present vehicles that are useful for encapsulating drugs and used for drug delivery to targeted sites.
Crowe et al. teach: [0015] In yet another aspect of the invention, a drug delivery composition is provided comprising platelets having a homogeneously distributed concentration of a therapeutic agent therein. The drug delivery composition is particularly useful for targeting the encapsulated drug to platelet-mediated sites.
Crowe et al. teach: [0028] For example, platelets may be loaded with anti-thrombic drugs, such as tissue plasminogen activator (TPA) so that the platelets will collect at the site of a thrombus, as in an heart attack, and release the "clot busting" drug or drugs that are encapsulated and have been targeted by the platelets. Antibiotics can also be encapsulated by the platelets, since lipopolysaccharides produced by bacteria attract platelets. Antibiotic loaded platelets will bring the selected antibiotics to the site of inflammation. Other drugs that can be loaded include anti-mitotic agents and anti-angiogenic agents. Since platelets circulate in newly formed vessels associated with tumors, they could deliver anti-mitotic drugs in a localized fashion, and likely platelets circulating in the neovasculature of tumors can deposit anti-angiogenic drugs so as to block the blood supply to tumors. Thus, platelets loaded with a selected drug in accordance with this invention can be prepared and used for therapeutic applications. The drug-loaded platelets are particularly contemplated for blood-borne drug delivery, such as where the selected drug is targeted to a site of platelet-mediated forming thrombi or vascular injury. The so-loaded platelets have a normal response to at least one agonist, particularly to thrombin. Such platelets can be loaded additionally with trehalose, if preservation by freeze-drying is intended.
Crowe et al. teach: [0027] Compositions and embodiments of the invention include platelets that have been manipulated (e.g. by freeze-drying) or modified (e.g. loaded with drugs), and that are useful for therapeutic applications, particularly for platelet transfusion therapy, as surgical or hemostasis aids, such as wound dressings, bandages, and as sutures, and as drug-delivery vehicles. As has been known, human platelets have a phase transition between 12.degree. C. and 20.degree. C. We have found that platelets have a second phase transition between 30.degree. C. and 37.degree. C. Our discovery of this second phase transition temperature range suggests the possible use of platelets as vehicles for drug delivery because we can load platelets with various useful therapeutic agents without causing abnormalities that interfere with normal platelet responses due to changes, such as in the platelet outer membranes.
Crowe et al. teach: [0014] Methods of making and using inventive embodiments are also described. One such method is a process of preparing a dehydrated composition comprising providing a source of platelets, effectively loading the platelets with trehalose to preserve biological properties, cooling the trehalose loaded platelets to below their freezing point, and lyophilizing the cooled platelets. The trehalose loading includes incubating the platelets at a temperature from greater than about 25.degree. C. to less than about 40.degree. C. with a trehalose solution having up to about 50 mM trehalose therein. The process of using such a dehydrated composition further may comprise rehydrating the platelets. The rehydration preferably includes a prehydration step wherein the freeze-dried platelets are exposed to warm, moisture saturated air for a time sufficient to bring the water content of the freeze-dried platelets to between about 35 weight percent to about 50 weight percent.
Therefore, Crowe et al. teaches that the lyophilized freeze-dried platelets can be used for encapsulating drugs for drug delivery to targeted sites.  It would have been obvious to load the platelets with a siRNA as the drug of choice as a matter of design choice.  Additionally, Gresele et al. teach transfection of platelets with siRNA for delivery and silencing of target gene expression.  Gresele et al. teach cationic lipid mediated delivery, e.g. lipofectamine, is used to transfect the platelets (page 3).  
Gresele et al. teach that they found a new method for inserting siRNA into human blood platelets comprising isolation of platelets, resuspension in buffer, and transfection with siRNA.  Gresele et al. teach that the platelets offer an improvement of the efficacy of siRNA therapy (page 6).
Gresele et al. teaches that direct delivery of siRNA via platelets results in transfection with high efficacy, the composition is stable, and lasts for the life time of transfected platelets (page 7).  Gresele et al. tach that an excellent percentage of transfection using siRNA was obtained (about 95%) (Page 7).
Therefore, it would have been obvious to utilize the freeze-dried platelets to deliver siRNAs; and it would have been obvious to prepare the siRNA-loaded freeze-dried platelets with the combined method steps taught regarding platelet preparations of the art.
Gresele et al. teach a method for platelet transfection with exogenous genetic material, said method comprising or consisting of the following steps:
a) adding a mixture comprising or consisting of genetic material and a transfection medium, said transfection medium comprising ethyl alcohol and at least one polyamine, such as polyethylenimmine, polylysine, preferably polyethylenimmine, to a suspension of isolated mature platelets suspended in a suitable suspension medium, such as plasma; and 
b) incubating until obtaining a percentage of transfected platelets equal at least to 20%, preferably from 50 to 100%, even more preferably from 80 to 100%, of the entire platelet population, interrupting the transfection and isolating the mature transfected platelets (page 14). 
Gresele eta l. teach that the methods to determine the percentage of transfection are well known to one skilled in the art. For example, citofluorometry may be employed by using fluorescent probes, or PCR real-time (page 15).
Gresele et al. teach that the siRNA is transfected at a concentration between 20-200 nM, likewise to what used for any cell transfection (page 15).  It is noted that 20 nM is considered to be “about 10nM” as claimed.  Additionally, the specific amounts of each agent, pH, and time frame is considered to be a matter of design choice and a routinely optimized parameter to one of ordinary skill in the art.
Bannai et al. teach that platelets are preserved undamaged with mild agitation even at a pH of 7.7 (page 59).
Gresele et al. teach that the incubation times range from 5 minutes to 1 hour (page 16).
Gresele et al. teach that the transfection is optimally carried out using a mixture of ethanol and at least one polyamine, such as polyethylenimmine (page 15).  Gresele et al. teach RPMI components including salts and bases (pages 21-22).
With regards to instant claims 38 and 57, the claims recite outcomes rather than a specific method step.  The outcome of the claim would necessarily be met by the method steps as claimed.  It is noted that Crowe et al. teach that the platelets have a normal response to thrombin.
It would have been obvious to incorporate polysucrose because Fitzpatrick et al. teach that lyophilized platelets are stabilized with trehalose and polysucrose prior to lyophilization (page 100S).  One would have been motivated to stabilize the composition with agents known in the art to be used to stabilize platelet compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635